IN THE SUPREME COURT OF THE STATE OF NEVADA


                MATTHEW BLOM,                                        No. 69797
                Petitioner,
                vs.
                THE EIGHTH JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA,                            PLED
                IN AND FOR THE COUNTY OF
                CLARK; AND THE HONORABLE                                 FEB 2 5 2016
                JENNIFER ELLIOTT, DISTRICT
                JUDGE,
                Respondents,
                and
                BILAN CRYSTAL BLOM,
                Real Party in Interest.

                                   ORDER DENYING PETITION
                            FOR WRIT OF MANDAMUS OR PROHIBITION
                            This is an original emergency petition for a writ of mandamus
                or prohibition challenging a district court order granting a motion to
                relocate to Texas with the minor children.
                            Having considered the petition and appendix, we conclude
                petitioner has not demonstrated that our intervention by extraordinary
                writ relief is warranted. See Pan v. Eighth Judicial Die. Court, 120 Nev.
222, 228, 88 P.3d 840, 844 (2004). Writ relief is typically not available
                when the petitioner has a plain, speedy, and adequate remedy at law. See
                NRS 34.170; NRS 34.330; Int'l Game Tech., Inc. v. Second Judicial Din.
                Court, 124 Nev. 193, 197, 179 P.3d 556, 558 (2008). An appeal is generally
                considered an adequate legal remedy precluding writ relief.   See Pan, 120
Nev. at 224, 88 P.3d at 841. Here, an order allowing a custodial parent to
                relocate with the minor children is an appealable order.         See NRAP



SUPREME COURT
        OF
     NEVADA


10) 1947A
                                                                                 -6c)n%
                3A(b)(1) (allowing an appeal from a final judgment); NRAP 3A(b)(7)
                (allowing an appeal from a final order altering child custody).
                            Appellant contends that he cannot appeal at this time because
                the district court has yet to enter a written order memorializing its ruling
                from the February 16, 2016, hearing, and that once relocation occurs, the
                district court's jurisdiction will be lost. We conclude, however, that
                extraordinary writ relief is not warranted and that petitioner has an
                adequate and speedy legal remedy in the form of an appeal. This court
                has stated that an oral pronouncement from the bench is not valid for any
                purpose and the district court remains free to reconsider its ruling before
                issuing a written order.    See Rust v. Clark Cty. Sch. Dist., 103 Nev. 686,
                688-89, 747 P.2d 1380, 1382 (1987). Once the district court enters a
                written order, an appeal can be taken. NRAP 4(a)(1) (providing that a
                notice of appeal must be filed after entry of a written judgment or order).
                Further, if the district court enters a written order after the notice of
                appeal has been filed but before dismissal of the premature appeal, the
                notice of appeal is considered filed on the date of the order.    See NRAP
                4(a)(6). NRAP 8 allows a party to apply for a stay pending appeal.
                Accordingly, without expressing any opinion as to the merits of this writ
                petition, we deny it without prejudice to petitioner's right to appeal from
                an adverse written order.
                            It is so ORD




                                            '   J.
                Douglas                                    Cherry

SUPREME COURT
      OF
    NEVADA
                                                      2
(0 147A    e
                cc:   Hon. Jennifer Elliott, District Judge, Family Court Division
                      Fine Law Group
                      Cramer Law Firm
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     3
(0) I947A